
	

113 HR 5097 IH: Local Care for Veterans Act
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5097
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Boustany introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to allow certain veterans to participate in the
			 Patient-Centered Community Care program.
	
	
		1.Short titleThis Act may be cited as the Local Care for Veterans Act.
		2.Participation in Patient-Centered Community Care program
			(a)In generalThe Secretary of Veterans Affairs shall ensure that a veteran described in subsection (b) may elect
			 to receive health care treatment and services under the Patient-Centered
			 Community Care program.
			(b)Veteran describedA veteran described in this subsection is a veteran whom the Secretary determines meets the
			 following criteria:
				(1)The veteran is enrolled in the health care system established under section 1705(a) of title 38,
			 United States Code.
				(2)The veteran resides not more than 50 miles from the nearest facility of the Department of Veterans
			 Affairs that—
					(A)the Secretary has identified—
						(i)in a prospectus level lease request, regardless of the date of such request, as being deficient
			 with respect to providing certain treatment or services; or
						(ii)as needing expansion; and
						(B)the Secretary determines that such a deficiency has not been resolved or such an expansion has not
			 occurred, including pursuant to leases entered into under an Act
			 authorizing major medical facility leases.
					(c)Health care treatment and servicesThe health care treatment and services a veteran may receive under this section shall be—
				(1)the treatment and services identified as being deficient if the veteran lives not more than 50
			 miles from a facility described in clause (i) of subsection (b)(2)(A); and
				(2)the treatment and services the veteran is eligible for under chapter 17 of title 38, United States
			 Code, if the veteran lives not more than 50 miles from a facility
			 described in clause (ii) of such subsection.
				
